DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2021 and 08/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:
Claims 17 and 18 recite “HF” and “US” without first establishing these terms in these independent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-16 are drawn to a method, claim 17 is drawn to a system, and claim 18 is drawn to a non-transitory medium, each of which is within the four statutory categories. Claims 1-18 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) recording and temporarily storing data, 2) transferring the temporarily stored data, 3) storing and analyzing the transferred data, and 4) as a result of the analysis, performing at least one of: 4a) adapting or rejecting an existing HF and/or US mode, 4b) generating a new HF and/or US mode, 4c) checking a laboratory test for relevance to a practical application and optionally adapting the laboratory test, and 4d) introducing a new laboratory test for a previously unknown surgical state. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (including following rules or instructions). For example, the present claims describe an analysis that may be made by humans in order to determine surgical states and, if needed, a corrected state. Independent claim 17 and 18 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-16 include all of the limitations of claim 1, and therefore likewise incorporate the above described abstract idea. The limitations of depending claims 2-16 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-16 are nonetheless directed towards fundamentally the same abstract idea as independent claim 1 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) HF and/or US generators, each of the HF and/or US generators being: 1a) equipped with an electrical measuring device that is configured to carry out measurements of electrical properties of treated tissue during the surgical procedures, and 1b) configured to supply HF and/or US power to one or more of the plurality of HF and/or US surgical instruments in HF and/or US modes with predetermined operating parameter sets, 2) central analysis device, 3) a plurality of HF and/or US surgical instruments (including endoscopic devices), and 4) a processor to perform the claimed steps.
The 1) HF and/or US generators, each of the HF and/or US generators being: 1a) equipped with an electrical measuring device that is configured to carry out measurements of electrical properties of treated tissue during the surgical procedures, and 1b) configured to supply HF and/or US power to one or more of the plurality of HF and/or US surgical instruments in HF and/or US modes with predetermined operating parameter sets and 3) a plurality of HF and/or US surgical instruments in these steps adds insignificant extra-solution activity to the abstract idea (such as recitation of 1) HF and/or US generators amounts to mere data gathering and recitation of 3) HF and/or US instruments amounts to insignificant application, see MPEP 2106.05(g)).
The 2) central analysis device and 4) processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, where there is no description of anything that may be considered as non-generic computer components for both the processor and the central analysis device, see MPEP 2106.05(f)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) HF and/or US generators, each of the HF and/or US generators being: 1a) equipped with an electrical measuring device that is configured to carry out measurements of electrical properties of treated tissue during the surgical procedures, and 1b) configured to supply HF and/or US power to one or more of the plurality of HF and/or US surgical instruments in HF and/or US modes with predetermined operating parameter sets, 2) central analysis device, 3) a plurality of HF and/or US surgical instruments (including endoscopic devices), and 4) a processor to perform the claimed steps amounts to no more than insignificant extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity) or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(d) and MPEP 2106.05(f) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The 1) HF and/or US generators, each of the HF and/or US generators being: 1a) equipped with an electrical measuring device that is configured to carry out measurements of electrical properties of treated tissue during the surgical procedures, and 1b) configured to supply HF and/or US power to one or more of the plurality of HF and/or US surgical instruments in HF and/or US modes with predetermined operating parameter sets and 3) a plurality of HF and/or US surgical instruments (including endoscopic devices) in these steps add insignificant extra-solution activity/pre-solution activity in the form of WURC activity to the abstract idea. The following is an example of a court decision demonstrating computer functions as well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives surgical data related to instruments and generators, and transmits the data to a central analysis device over a network, for example the Internet.
Furthermore, the current invention performs an action based on an analysis of data utilizing a 2) central analysis device and 4) a processor, thus the central analysis device and the processor are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component or insignificant extra-solution activity in the form of WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-18 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-12, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2019/0206563 to Shelton, IV. et al.
As per claim 1, Shelton, IV. et al. teaches a method for supporting high-frequency (HF) and/or ultrasound (US) surgical procedures which are carried out using a plurality of HF and/or US surgical instruments that are configured to receive HF and/or US power supplied by HF and/or US generators, (see: Abstract and FIG. 3 where there is a method to support a surgical system that includes ultrasonic surgical devices and generators) the method comprising:
--a) recording and temporarily storing data in the HF and/or US generators, (see: 5126 of FIG. 14 where there are devices for gathering/temporarily storing data from patients) each of the HF and/or US generators being:
--equipped with an electrical measuring device that is configured to carry out measurements of electrical properties of treated tissue during the surgical procedures, (see: paragraph [0270] where the energy deliver implement is configured to deliver ultrasonic and/or RF energy to the surgical site and is coupled to the generator module 140 by a cable. Also see: paragraph [0285] where there is an energy-based surgical device (electrical measuring device) coupled to a generator module 140. Also see: paragraph [0328] where the surgical instruments sense measurements based on the tissue type) and
--configured to supply HF and/or US power to one or more of the plurality of HF and/or US surgical instruments in HF and/or US modes with predetermined operating parameter sets, (see: paragraph [0257] and FIG. 3 where there is a generator 140. Also see: paragraph [0270] where the energy deliver implement is configured to deliver ultrasonic and/or RF energy to the surgical site and is coupled to the generator module 140 by a cable. Further see: paragraph [0668] where there are predetermined operating parameters in the form of relay parameters)
--b) transferring the temporarily stored data to a central analysis device, (see: FIG. 14 and paragraph [0330] where data (temporarily stored data) from data sources 5126 is received by the surgical hub 5104 (central analysis device))
--c) storing and analyzing the transferred data in the central analysis device, (see: paragraph [0331] where there is a machine learning system (surgical hub 5104) that can be trained to accurately derive contextual information regarding a surgical procedure from the provided inputs (transferred data). Also see: 5104 of FIG. 14 where there is a surgical hub (central analysis device) that derives contextual information. The input data is being stored and analyzed to determine contextual information) and
--d) as a result of the analysis, performing at least one of:
--adapting or rejecting an existing HF and/or US mode, (see: paragraph [0331] where there is a system which adapts it’s control adjustments for one or more modular devices 5102. Also see: paragraph [0332] where the hub 5104 could correctly ramp up or down the motor of the surgical instrument for the type of tissue. Thus, based on the analysis of the input data it is determined that the tissue is of a certain type and that the current operation of the tool (HF and/or US mode) needs to be rejected and adapted to a corrected operation of the tool)
--generating a new HF and/or US mode,
--checking a laboratory test for relevance to a practical application and optionally adapting the laboratory test, and
--introducing a new laboratory test for a previously unknown surgical state.

As per claim 2, Shelton, IV. et al. teaches the method of claim 1, see discussion of claim 1. Shelton, IV. et al. further teaches wherein the data includes surgical data and/or measurement data collected by the electrical measuring device (see: paragraph [0014] where there is surgical data collected using the surgical devices (electrical measuring device)).

As per claim 3, Shelton, IV. et al. teaches the method of claim 1, see discussion of claim 1. Shelton, IV. et al. further teaches wherein the plurality of HF and/or US surgical instruments are endoscopic devices (see: 239 of FIG. 9 and paragraph [0295] where a device can be an endoscope. Further see: paragraph [0432] where devices may be endoscopic).

As per claim 6, Shelton, IV. et al. teaches the method of claim 2, see discussion of claim 2. Shelton, IV. et al. further teaches wherein an impedance or a resistance of the treated tissue, current and voltage characteristics, power output, duration of the application, number of activations, temperatures of the treated tissue, or types of the treated tissue are recorded and temporarily stored as the measurement data in method step a) (see: paragraph [0411] where there are contextual cues. Also see: paragraphs [0419] and [0434] where there are contextual cues such as tissue impedance. This information is included in the measurement data as it the contextual information is derived from the received data).

As per claim 7, Shelton, IV. et al. teaches the method of claim 6, see discussion of claim 6. Shelton, IV. et al. further teaches wherein the measurement data is recorded and temporarily stored in a time correlation with the HF and/or US mode and/or the HF and/or US power introduced (see: FIG. 19 where there is a frequency vs time graph. The data here is stored in a time correlation as the frequency is accounted for on a time basis).

As per claim 8, Shelton, IV. et al. teaches the method of claim 1, see discussion of claim 1. Shelton, IV. et al. further teaches wherein the transfer in method step b) takes place via a digital interface and infrastructure (see: paragraph [0254] where there is coordination of information flow using the display of the hub).

As per claim 9, Shelton, IV. et al. teaches the method of claim 8, see discussion of claim 8. Shelton, IV. et al. further teaches wherein the digital interface and infrastructure is wireless (see: paragraphs [0367] and [0491] where data may be transmitted through wireless communication between surgical devices and the surgical hub).

As per claim 10, Shelton, IV. et al. teaches the method of claim 1, see discussion of claim 1. Shelton, IV. et al. further teaches wherein a data consolidation, an extraction of data and/or features, an analysis by means of machine learning and/or an analysis by means of data mining take place in method step c) (see: paragraph [0499] where there is an imaging module and an algorithm may be used to perform feature extraction image processing).

As per claim 11, Shelton, IV. et al. teaches the method of claim 1, see discussion of claim 1. Shelton, IV. et al. further teaches wherein the existing HF and/or US mode is adapted in method step d) if, due to the transferred data of several of the HF and/or US generators, it is found that operating parameters of the existing HF and/or US mode should be adapted for an intended use to improve the intended use (see: paragraph [0331] where there is a system which adapts it’s control adjustments for one or more modular devices 5102. Also see: paragraph [0332] where the hub 5104 could correctly ramp up or down the motor of the surgical instrument for the type of tissue. Thus, based on the analysis of the input data it is determined that the tissue is of a certain type and that the current operation of the tool (HF and/or US mode) needs to be adapted to a corrected operation of the tool. An adaptation to the current operation of the tool is happening here if the system here determines that the operation can improve the outcome. Also see: paragraph [0287] where improvements are discussed).

As per claim 12, Shelton, IV. et al. teaches the method of claim 1, see discussion of claim 1. Shelton, IV. et al. further teaches wherein the existing HF and/or US mode is rejected in method step d) if it is found based on the transferred data of several of the HF and/or US generators that the existing HF and/or US mode is not used or is used with less than a predetermined frequency or a predetermined usage share (see: paragraph [0332] where there is a hub which can ramp up or down a motor to improve the usage of the outcome based on the tissue. A determination is made that certain operational parameters should and should not be used, thus there is a determination that an unadjusted set of operational parameters should not be used).

As per claim 14, Shelton, IV. et al. teaches the method of claim 1, see discussion of claim 1. Shelton, IV. et al. further teaches wherein changes in the HF and/or US modes are transmitted to the HF and/or US generators and implemented in the HF and/or US generators and/or changes in the HF and/or US modes are implemented when a new HF and/or US generator is manufactured (see: paragraph [0331] where there is a system which adapts it’s control adjustments for one or more modular devices 5102. Also see: paragraph [0332] where the hub 5104 could correctly ramp up or down the motor of the surgical instrument for the type of tissue. Thus, based on the analysis of the input data it is determined that the tissue is of a certain type and that the current operation of the tool (HF and/or US mode) needs to be rejected and adapted to a corrected operation of the tool. Also see: paragraph [0259] where the hub includes the generator module, thus the generator, controlled by the hub, implements the adjustments to the instruments)

As per claim 17, Shelton, IV. et al. teaches a system for supporting a HF and/or US surgical procedure, comprising:
--a plurality of HF and/or US surgical instruments, (see: FIG. 1 and paragraph [0242] where there are intelligent surgical instruments)
--a plurality of HF and/or US generators (see: paragraph [0265] where there are multiple generators) that are:
--each equipped with an electrical measuring device configured to perform measurements of electrical properties of treated tissue during the procedures, (see: paragraph [0270] where the energy deliver implement is configured to deliver ultrasonic and/or RF energy to the surgical site and is coupled to the generator module 140 by a cable. Also see: paragraph [0285] where there is an energy-based surgical device (electrical measuring device) coupled to a generator module 140. Also see: paragraph [0328] where the surgical instruments sense measurements based on the tissue type) and
--each configured to supply HF and/or US power to one or more of the HF and/or US surgical instruments in HF and/or US modes with predetermined operating parameter sets, (see: paragraph [0257] and FIG. 3 where there is a generator 140. Also see: paragraph [0270] where the energy deliver implement is configured to deliver ultrasonic and/or RF energy to the surgical site and is coupled to the generator module 140 by a cable. Further see: paragraph [0668] where there are predetermined operating parameters in the form of relay parameters) and
--a central analysis device, (see: FIG. 14 where there is a surgical hub 5104 (central analysis device)) wherein:
--the HF and/or US generators are configured to temporarily store data and transmit the data to the central analysis device, (see: FIG. 14 and paragraph [0330] where data (temporarily stored data) from data sources 5126 is received by the surgical hub 5104 (central analysis device)) and
--the central analysis device is configured to:
--store and analyze the transmitted data, (see: paragraph [0331] where there is a machine learning system (surgical hub 5104) that can be trained to accurately derive contextual information regarding a surgical procedure from the provided inputs (transferred data). Also see: 5104 of FIG. 14 where there is a surgical hub (central analysis device) that derives contextual information. The input data is being stored and analyzed to determine contextual information)  and
--as a result of the analysis, perform at least one of:
--adapt or reject an existing HF and/or US mode, (see: paragraph [0331] where there is a system which adapts it’s control adjustments for one or more modular devices 5102. Also see: paragraph [0332] where the hub 5104 could correctly ramp up or down the motor of the surgical instrument for the type of tissue. Thus, based on the analysis of the input data it is determined that the tissue is of a certain type and that the current operation of the tool (HF and/or US mode) needs to be rejected and adapted to a corrected operation of the tool)
--generate a new HF and/or US mode,
--check a laboratory test for relevance to practical ap- plication and optionally adapt the laboratory test, and
--introduce a new laboratory test for a thus far unknown surgical state.

As per claim 18, Shelton, IV. et al. teaches a non-transitory computer readable storage medium having stored therein a program to be executable by a processor, (see: paragraph [0763] where there is a medium with a processor that performs the actions of the claims) the program causing the processor to execute:
--storing and analyzing data transmitted from a plurality of HF and/or US generators in a central analysis device, (see: paragraph [0331] where there is a machine learning system (surgical hub 5104) that can be trained to accurately derive contextual information regarding a surgical procedure from the provided inputs (transferred data). Also see: 5104 of FIG. 14 where there is a surgical hub (central analysis device) that derives contextual information. The input data is being stored and analyzed to determine contextual information) and
--as a result of the analysis, performing at least one of:
--adapting or rejecting an existing HF and/or US mode, (see: paragraph [0331] where there is a system which adapts it’s control adjustments for one or more modular devices 5102. Also see: paragraph [0332] where the hub 5104 could correctly ramp up or down the motor of the surgical instrument for the type of tissue. Thus, based on the analysis of the input data it is determined that the tissue is of a certain type and that the current operation of the tool (HF and/or US mode) needs to be rejected and adapted to a corrected operation of the tool)
--generating a new HF and/or US mode,
--checking a laboratory test for relevance to practical application and optionally adapting the laboratory test, and
--introducing a new laboratory test for a previously unknown surgical state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0206563 to Shelton, IV. et al. in view of U.S. 2021/0065870 to Spooner et al.
As per claim 4, Shelton, IV. et al. teaches the method of claim 2, see discussion of claim 2. Shelton, IV. et al. may not further, specifically teach wherein anonymized patient data are recorded and temporarily stored as the surgical data in method step a).

Spooner et al. teaches:
--wherein anonymized patient data are recorded and temporarily stored as the surgical data in method step a) (see: paragraphs [0048] – [0049] where anonymized data may be used).
	One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein anonymized patient data are recorded and temporarily stored as the surgical data in method step a) as taught by Spooner et al. in the method as taught by Shelton, IV. et al. with the motivation(s) of protecting patient privacy (see: paragraph [0050] of Spooner et al.).

As per claim 5, Shelton, IV. et al. and Spooner et al. in combination teaches the method of claim 4, see discussion of claim 4. Spooner et al. further teaches wherein the anonymized patient data includes success and/or recovery data, type of procedure, procedure duration, an evaluation or assessment of the procedure by a user, and/or metadata of the HF and/or US modes used (see: paragraphs [0015] and [0017] where there recorded information about the procedure, metadata, etc. used as the stored data in the database).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0206563 to Shelton, IV. et al. in view of U.S. Patent No. 9,788,907 to Alvi et al.
As per claim 13, Shelton, IV. et al. teaches the method of claim 1, see discussion of claim 1. Shelton, IV. et al. may not further, specifically teach wherein the new HF and/or US mode is generated in method step d) if, due to the transferred data of several of the HF and/or US generators, it is found that the operating parameter sets of existing HF and/or US modes are not suitable for newly identified fields of use.

Alvi et al. teaches:
--wherein the new HF and/or US mode is generated in method step d) if, due to the transferred data of several of the HF and/or US generators, it is found that the operating parameter sets of existing HF and/or US modes are not suitable for newly identified fields of use (see: column 27, lines 7-8 where a state is being determined for new data. Also see: column 28, lines 22-26 where a new procedural state is being identified if the surgical data does not include a procedural state that is associated with the surgical data. A determination is being made where the existing procedural states (modes) are determined to be not suitable. The data being related to HF and US was taught in the claim from which this depends on).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the new HF and/or US mode is generated in method step d) if, due to the transferred data of several of the HF and/or US generators, it is found that the operating parameter sets of existing HF and/or US modes are not suitable for newly identified fields of use as taught by Alvi et al. in the method as taught by Shelton, IV. et al. with the motivation(s) of improving procedural consistency (see: column 1, lines 42-45 of Alvi et al.).

As per claim 15, Shelton, IV. et al. teaches the method of claim 1, see discussion of claim 1. Shelton, IV. et al. may not further, specifically teach wherein in method step d), the laboratory test is checked for relevance to the practical application and is then adapted if, due to the transferred data of several of the HF and/or US generators, it is found that the laboratory test does not replicate surgical conditions occurring during real procedures fully or replicate the surgical conditions in a modified form.

Alvi et al. teaches:
--wherein in method step d), the laboratory test is checked for relevance to the practical application and is then adapted if, due to the transferred data of several of the HF and/or US generators, it is found that the laboratory test does not replicate surgical conditions occurring during real procedures fully or replicate the surgical conditions in a modified form (see: column 30, lines 43-58 where there is a provided training simulation (lab test) where it is determined that the simulation is not relevant enough for the real life application on the patient. The training simulation is then adjusted with patient specific data if it is found that the simulation does not replicate a real life procedure on that patient. The data being related to HF and US was taught in the claim from which this depends on).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 13, and incorporated herein.

As per claim 16, Shelton, IV. et al. teaches the method of claim 1, see discussion of claim 1. Shelton, IV. et al. may not further, specifically teach wherein in method step d), the new laboratory test for the previously unknown surgical state is introduced if, due to the transferred data of several of the HF and/or US generators, it is found that the HF and/or US generators record a surgical state that does not occur in laboratory tests.

Alvi et al. teaches:
--wherein in method step d), the new laboratory test for the previously unknown surgical state is introduced if, due to the transferred data of several of the HF and/or US generators, it is found that the HF and/or US generators record a surgical state that does not occur in laboratory tests (see: column 27, lines 7-8 where a state is being determined for new data. Also see: column 28, lines 22-26 where a new procedural state (a previously unknown state) is being identified if the surgical data does not include a procedural state that is associated with the surgical data. A determination is being made where the existing procedural states (lab tests) are determined to not include the present procedural state. The data being related to HF and US was taught in the claim from which this depends on).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 13, and incorporated herein.

Additional Relevant Reference
Examiner would also like to cite U.S. Patent No. 9,247,982 to Fritz et al. as an additional, relevant reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626      

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626